Citation Nr: 1541082	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  13-31 288	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Pension Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to special monthly pension (SMP) based on the need for aid and attendance of another person or being permanently housebound.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran served on active duty from September 1954 to August 1956.

This case comes before the Board of Veterans' Appeals (Board) from a January 2012 rating decision of the Department of Veterans Affairs (VA) Philadelphia Pension Center in Philadelphia, Pennsylvania.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran currently has the following nonservice-connected disabilities: limitation of the cervical spine, rated 30 percent disabling; osteoarthritis, rated 10 percent disabling; hypertensive vascular disease, rated 10 percent disabling; benign prostate hypertrophy, rated 10 percent disabling; and allergic conjunctivitis, esophageal reflux, basal cell carcinoma, and anxiety disorder, all rated 0 percent disabling.  The combined nonservice-connected disability rating for pension purposes is 50 percent.

2.  The Veteran is not blind or nearly blind, is not institutionalized in a nursing home on account of physical or mental incapacity, is not bedridden, and does not require the regular aid and assistance of another to perform the routine activities of daily living.


CONCLUSIONS OF LAW

1.  The criteria for the award of special monthly pension based on the need for regular aid and attendance have not been met.  38 U.S.C.A. §§ 1502, 1513, 1521, 5107 (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2014).

2.  The criteria for the award of special monthly pension based on being housebound have not been met.  38 U.S.C.A. §§ 1502, 1513, 1521, 5107 (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2015).  Proper notice from VA must inform the claimant and representative, if any, prior to the initial unfavorable decision on a claim by the agency of original jurisdiction of any information and any medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Neither the Veteran nor representative has alleged prejudice with respect to notice, as is required.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  The Board finds that VA's duty to notify has been satisfied.  The Veteran was notified by a letter dated in January 2012 of the criteria for establishing the benefit sought.  The case was readjudicated thereafter, curing any defect in timing of the notice.  Prickett v. Nicholson, 20 Vet. App. 370 (2006).  Therefore, the duty to notify was met.

VA medical records are associated with the claims file, and the VA medical opinion obtained in this case is adequate as it is predicated on a substantial review of the record and medical findings.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006); Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4) (2015).

The Veteran has not referenced any other pertinent, obtainable evidence that remains outstanding.  VA's duties to notify and assist are met, and the Board will address the merits of the claim.

The need for aid and attendance is defined as helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  38 C.F.R. § 3.351(b) (2015).  A Veteran will be considered in need of aid and attendance if he is (1) blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; (2) is a patient in a nursing home because of mental or physical incapacity; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. § 3.351(c) (2015).

In determining the need for regular aid and attendance, VA will consider:  the inability of a claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without such aid, such as supports, belts, lacing at the back, etc.); the inability of a claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from hazards or dangers incident to his daily environment.  38 C.F.R. § 3.352(a) (2015).

It is not required that all of the disabling conditions enumerated be found to exist before a favorable ruling may be made.  The particular personal functions which a Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that a Veteran is so helpless as to need regular aid and attendance, not that there be a constant need. Determinations that a Veteran is so helpless as to be in need of regular aid and attendance will not be based solely on an opinion that a Veteran's condition is such that it would require him to be in bed.  They must be based on the actual requirements of personal assistance from others.  38 C.F.R. § 3.352(a) (2015); Turco v. Brown, 9 Vet. App. 222 (1996).

Where a Veteran does not meet the qualifications for pension at the aid and attendance rate, housebound benefits may be applicable.  Housebound benefits are warranted if, in addition to having a single permanent disability rated at 100 percent disabling under the VA Schedule for Rating Disabilities, not including ratings based upon unemployability, a Veteran:  (1) has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or, (2) is permanently housebound by reason of disability or disabilities.  This requirement is met when a Veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 C.F.R. § 3.351(d) (2015).

While the Veteran is over 65 years of age, as a matter of law, a Veteran must have a single permanent disability rated 100 percent disabling to establish entitlement to special monthly pension at the housebound rate under 38 U.S.C.A. § 1521(e).  Chandler v. Shinseki, 676 F.3d 1045 (Fed. Cir. 2012).

The Veteran has been granted permanent and total nonservice-connected pension benefits, effective from December 1, 2008.  He is now seeking entitlement to additional allowance for special monthly pension benefits based on the need for regular aid and attendance or by reason of being housebound.
The Veteran currently has the following nonservice-connected disabilities: limitation of the cervical spine, rated 30 percent disabling; osteoarthritis, rated 10 percent disabling; hypertensive vascular disease, rated 10 percent disabling; benign prostate hypertrophy, rated 10 percent disabling; and allergic conjunctivitis, esophageal reflux, basal cell carcinoma, and anxiety disorder, all rated 0 percent disabling.  The combined nonservice-connected disability rating for pension purposes is 50 percent.
At the April 2015 VA examination, when describing his daily activities, the Veteran indicated that he awoke, brushed his teeth, and took a bath on his own.  He had breakfast, prepared by his wife, and read the newspaper.  At around noon he would take a stroll around the neighborhood.  He ate lunch and then read and sometimes watched news on the television.  Then, he would go to sleep.  The Veteran did not use an orthopedic appliance.  The examiner noted that the Veteran had moderate memory loss and weekly, but less than daily, dizziness.  The examiner stated that the Veteran was able to perform all functions pertaining to self-care skills.  The Veteran was able to walk up to one half mile and did not need the assistance of another or of an ambulation device.  The Veteran was able to leave his home on an unrestricted basis, and his best corrected vision was not worse than 5/200 in both eyes.  There was mild to moderate upper extremity strength and coordination impairment, with a normal ability to feed himself.  There was some difficulty noted in dressing, bathing, grooming, and toileting.  There was limitation of joint motion and muscle weakness in the lower extremities, with weight bearing noted as normal.  The Veteran was competent to know his benefit payment and to prudently handle payments.  The Veteran also knew the amount of his bills and personally handled and paid the bills and was considered by the examiner to be capable of handling his financial affairs.
In considering the evidence of record under the laws and regulations, the Board concludes that the Veteran is not entitled to special monthly pension by reason of being housebound.  With regard to housebound status, the threshold statutory requirement is that the Veteran must have a single permanent disability rated at 100 percent.  However, in this case, the Veteran does not have a single nonservice-connected disability rated as 100 percent disabling.  Absent a single disability rated as 100 percent disabling, based on the applicable statute and regulation alone, the basic requirements for special monthly pension on the account of being housebound have not been met.  38 U.S.C.A. § 1521(e) (West 2014); 38 C.F.R. § 3.351(d) (2015).

Moreover, the most probative evidence of record shows that the Veteran is not permanently housebound, in that he is not substantially confined to his house or immediate premises due to permanent disability or disabilities.  While the April 2015 VA examiner, at the beginning of the examination report, indicated (apparently mistakenly, and without explanation) that the Veteran was "permanently bedridden," the Veteran himself described a daily routine of walking around the neighborhood.  Moreover, the April 2015 VA examiner has noted that the Veteran was able to leave his home on an "unrestricted" basis and gave no indication in the examination report that the Veteran was bedridden.  There is no evidence suggesting that the Veteran only leaves his home for medical appointments.  Consequently, the preponderance of the evidence is against the basic requirements for special monthly pension by reason of being housebound being met.

In considering the evidence of record under the laws and regulations, the Board also concludes that the Veteran is not entitled to special monthly pension based on the need for regular aid and attendance.

The records do not show that the Veteran has ever been in a nursing home or required nursing home care on account of any mental or physical incapacity.  The evidence also shows that the Veteran does not have any significant vision problem as to be blind or nearly blind.  The Veteran stated that he reads the newspaper and the April 2015 VA examiner noted that the Veteran's best corrected vision was not 5/200 or less.  In addition, the preponderance of the evidence does not show that the Veteran is permanently bedridden.  The Veteran gets up every day, by himself, and moves about his home for meals and is able to leave the house without assistance.

According to evidence, the Veteran does not need a device for ambulation, and there is no evidence of frequent falling or a pattern of injuring himself or others.  While acknowledging that the Veteran had some difficulty in dressing, bathing, and going to the bathroom, the standard for aid and attendance status is quite high, and the evidence does not show that, even with all of the Veteran's difficulties, he requires the regular aid and attendance of another.  The evidence does not establish any of the factors set forth under the criteria to be considered for regular aid an attendance as set forth under 38 C.F.R. § 3.352(a) (2015).  Significantly, the April 2015 VA examiner noted that the Veteran was able to perform all "self-care" activities and was capable of managing his financial affairs.  Accordingly, the preponderance of the evidence is against the basic requirements for special monthly pension by reason of the need for regular aid and attendance.

The Board finds that the preponderance of the evidence of record is against a finding that the Veteran is housebound or that he has the need for regular aid and attendance of another person.  Accordingly, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to special monthly pension based on the need for regular aid and attendance or by reason of being housebound is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


